1:18-cv-01101-SEM-TSH # 50-2   Page 1 of 52                            E-FILED
                                              Monday, 13 May, 2019 05:51:14 PM
                                                  Clerk, U.S. District Court, ILCD




                    Exhibit 8
       1:18-cv-01101-SEM-TSH # 50-2               Page 2 of 52



                        IN THE UNITED STATES DISTRICT                  COURT
                        FOR THE CENTRAL           DISTRICT      OF ILLINOIS


KELLI ANDREWS, as Administrator of the )
Estate of Tiffany Ann Rusher, deceased, )

                        Plaintiff. )
       v. )                                                      No.    18- cv- 1101- SEM- TSH


BRUCE RAUNER et al., )


                        Defendants. )


                          DEFENDANT          BALDWIN' S RESPONSE         TO
                 PLAINTIFF' S DECEMBER             6, 2018 INTERROGATORIES


       Defendant, John Baldwin, in his individual capacity, through his attorney. Kwame Raoul.

Attorney General for the State of Illinois, pursuant to Federal Rule of Civil Procedure 33, responds

to Plaintiff' s December 6, 2018 interrogatories subject to objections served separately on February

25, 2019, as follows:


                                             Interrogatories


        1.     State the name, address and phone number of every person who participated in

answering these interrogatories.

       RESPONSE: Defendant refers Plaintiff to Defendants' Combined Objections to
        Plaintiffs December 6, 2018 Interrogatories.           Subject to and without waiving said
       objections, I answered these interrogatories with the assistance of counsel.


       2.      Identify by name and address all persons who have knowledge of facts that relate

to any of the claims or defenses in this action, including but not limited to all persons who are not

listed in Defendant' s Rule 26 Initial Disclosures. If you answer this Interrogatory by incorporating

Documents, please list under oath the identities of any and all additional persons not listed in these

Documents, or, if there are no such additional Persons with knowledge responsive to the

Interrogatory, please so state under oath.


                                                                                                     1
       1:18-cv-01101-SEM-TSH # 50-2                 Page 3 of 52



       RESPONSE:         Defendant     refers   Plaintiff   to   Defendants'    Combined     Objections   to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, Plaintiff is referred to Defendants' Initial Disclosures, any supplements
       thereto, documents Bates stamped 000001- 004733, any documents produced by the
       parties during discovery, and any documents produced pursuant to subpoena.

       3.         For each Person with knowledge responsive to the previous Interrogatory, please

describe with particularity any categories of facts known by each such Person relating to the claims

or defenses in this action, including all categories of facts about which the Person may be

competent to testify at trial. If this Interrogatory is answered by incorporating Documents, please

state under oath whether there are any categories of facts known to any witness relating to the

claims or defenses in this action which are not reflected in the Documents upon which you rely: in

the event you fail to do so, Plaintiffs will assume the substance of the witnesses' testimony is

strictly limited to what is contained in such Documents.

       RESPONSE: Defendant refers Plaintiff to Defendants'                      Combined Objections to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections,    Plaintiff is referred to Defendants'          Initial Disclosures,   any supplements
       thereto, documents Bates stamped 000001- 004733, any documents produced by the
       parties during discovery, and any documents produced pursuant to subpoena.

       4.         Identify by name and last known address all correctional staff and medical/ mental

health workers who interacted with Tiffany Rusher from September 1, 2015 through May 31, 2016.

For each person identified, provide their job title and the dates and shifts worked. If you are unable


to identify the names and last known addresses of each responsive person, then so state under oath.

        RESPONSE:        Defendant     refers   Plaintiff   to Defendants'      Combined     Objections   to
        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, Plaintiff is referred to Plaintiff' s combined medical and mental health
       records,      Bates   stamped     000017- 04297,          Defendants'
                                                               Initial Disclosures, any
       supplements thereto, documents Bates stamped 000001- 004733, any documents
       produced by the parties during discovery, and any documents produced pursuant to
       subpoena.
       1:18-cv-01101-SEM-TSH # 50-2                 Page 4 of 52



       5.         Identify by name and last known address of all correctional staff and

medical/ mental health providers who had any responsibility for monitoring Tiffany Rusher from

September 1, 2015 through May 31, 2016. For each person identified, provide their job title and

the dates and shifts worked. If you are unable to identify the names and last known addresses of

each responsive person, then so state under oath.



       RESPONSE:         Defendant     refers   Plaintiff   to    Defendants'    Combined      Objections      to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, Plaintiff is referred to Plaintiff's combined medical and mental health
       records,      Bates   stamped     000017- 04297,          Defendants'     Initial    Disclosures,     any
       supplements       thereto,   documents     Bates     stamped     000001- 004733,       any documents
       produced by the parties during discovery, and any documents produced pursuant to
       subpoena.




       6.         Identify by name and last known address all persons responsible for providing

mental health care at Logan Correctional Center at any time from September 1, 2015 through May

31, 2016. If you are unable to identify the names and last known addresses of each responsive

person. then so state under oath.



       RESPONSE:         Defendant     refers Plaintiff to Defendants'           Combined       Objections     to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections,    Plaintiff is referred     to Plaintiff' s combined        medical    and mental      health
       records,      Bates   stamped     000017- 04297,          Defendants'     Initial    Disclosures,     any
       supplements thereto, documents Bates stamped 000001- 004733, any documents
       produced by the parties during discovery, and any documents produced pursuant to
       subpoena.




       7.         For any Document requested in Plaintiff' s discovery requests that has been lost,

discarded, destroyed, altered, or defaced, please identify each such Document as completely as

possible and state the approximate     date it was lost, discarded, destroyed, altered, or defaced; the


circumstances and manner in which it was lost, discarded, destroyed, altered, or defaced, including

the identities of all Persons involved: the reasons for disposing of the Document; the identity of




                                                                                                                3
        1:18-cv-01101-SEM-TSH # 50-2                Page 5 of 52




any persons with knowledge of its content; and the identity of the last person known to have seen

it.


        RESPONSE: Defendant refers Plaintiff to Defendants'                 Combined Objections to
        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
        objections, I am currently unaware of any relevant documents which have been lost,
        discarded, destroyed,      altered, or defaced.


        8.         Please state whether any Defendant or the employee or agent of any Defendant

acted inconsistently with any of the policies and practices of the Logan Correctional Center. the

Illinois Department of Corrections, or Wexford at any time during the events described in the

complaint. If the answer is in the affirmative, please identify: ( a) particular policy or practice that

was violated; ( b) the individual( s) who violated each such policy or practice; and ( c) any discipline

that resulted from that violation.


        RESPONSE:          Defendant    refers   Plaintiff to Defendants'   Combined    Objections    to
        Plaintiffs December 6, 2018 Interrogatories. Subject to and without waiving said
        objections, I am not currently aware of any individual acting inconsistently with any
        policies, practices, or customs at Logan Correctional Center as it concerns the
        medical or mental health treatment of Tiffany Rusher during her incarceration at
        Logan Correctional       Center.


        9.         For any Affirmative Defenses pled in this matter, please describe the entire factual

basis or bases supporting those defenses. The information sought by this Interrogatory is not a

mere recitation of the statutory sections invoked. Plaintiff requests that you provide a detailed

description of every fact and legal basis on which the defense is asserted so that Plaintiff may have

the opportunity to investigate by way of additional discovery requests. For instance, if there is any

physical, documentary, or testimonial evidence which supports any such defense, please identify
it specifically.

        RESPONSE: Defendant refers Plaintiff to Defendants' Combined Objections to
        Plaintiffs December 6, 2018 Interrogatories. Subject to and without waiving said
        objections:




                                                                                                       4
       1:18-cv-01101-SEM-TSH # 50-2                Page 6 of 52




       Defendant is entitled to qualified immunity because Defendant acted in good faith in
       the performance of his official duties without violating any of Tiffany Rusher' s clearly
       established rights of which a reasonable person would have been aware.


       Plaintiff filed this lawsuit more than two years after the events             contained   therein,

       which purportedly gave rise to the claims, allegedly occurred. Therefore, any
       allegations or claims concerning events or actions occurring more than two years
       prior to Plaintiff filing this lawsuit are barred by the applicable two- year statute of
       limitations.


       To the extent Tiffany Rusher, a class member in Rasho v. Baldwin, 07- 1298 ( C. D. Ill.),
       was provided mental health treatment in accordance with the terms agreed to or court
       orders   in Rasho   v.   Baldwin, 07- 1298 ( C. D. Ill.),   Plaintiff is barred from challenging
       the terms of the court orders, the terms of the agreements between the parties, or the

       constitutionality of that treatment she received pursuant to those orders and
       agreements.




       Plaintiff filed a lawsuit titled Andrews v. Sangamon County, No. 18- cv- 01100- SEM-
       TSH (C.D. Ill.) on March 12, 2018. Plaintiff alleges parties in Andrews caused Tiffany
       Rusher harm and injuries. Plaintiff is barred from recovering for harms and injuries
       in this lawsuit to the extent the injuries for which Plaintiff seeks to recover in Andrews
       are the same or overlap with the injuries for which Plaintiff seeks to recover in this
       lawsuit. Plaintiff is not entitled to recover twice for the same harms or injuries. Duran
       v. Town of Cicero, Ill., 653 F.3d 632, 642 ( 7th Cir. 2011).

        10.     State the date upon which You first became aware that Tiffany Rusher was in need

of mental health care.


       RESPONSE:         Defendant refers Plaintiff to Defendants'           Combined    Objections    to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, prior to this lawsuit, I do not recall being made aware of Tiffany Rusher' s
       need for mental health care.


        11.
                State each action You took to provide Tiffany Rusher with an appropriate level of

mental health care, and the date upon which You took each such action.

       RESPONSE:         Defendant refers Plaintiff to Defendants'           Combined Objections to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, prior to this lawsuit, I do not recall being made aware of any of Tiffany
       Rusher' s specific mental health treatment needs or that she was not receiving the
       appropriate level of mental health care. I was at no time personally involved in
       providing specific courses of mental health treatment to Tiffany Rusher. As Acting
       Director of the Illinois Department of Corrections, it is my understanding that Ms.
       Rusher had access to mental health care while she was incarcerated in the Illinois

                                                                                                        5
       1:18-cv-01101-SEM-TSH # 50-2               Page 7 of 52



       Department of Corrections. I relied upon the medical and mental health professionals
       at Logan Correctional Center to provide appropriate mental health care to Ms.
       Rusher while she was incarcerated at Logan Correctional Center. I also relied upon
       the staff in the Office of Mental Health Psychiatric      Services to ensure offenders in the
       Illinois   Department   of Corrections     had access to and received      appropriate      mental
       health care.


       12.        State each action You took to ensure that Tiffany Rusher was receiving an

appropriate level of mental health care from others, the other person or persons who were to


provide such care, and the date upon which You took each such action.


       RESPONSE: Defendant refers Plaintiff to Defendants' Combined Objections to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, prior to this lawsuit, I do not recall being made aware of any of Tiffany
       Rusher' s specific mental health treatment needs or that she was not receiving the
       appropriate level of mental health care. I was at no time personally involved in
       providing specific courses of mental health treatment to Tiffany Rusher. As Acting
       Director of the Illinois Department of Corrections, it is my understanding that Ms.
       Rusher had access to mental health care while she was incarcerated                  in the Illinois
       Department of Corrections. I relied upon the medical and mental health professionals
       at Logan      Correctional    Center   to provide   appropriate   mental   health    care   to Ms.
       Rusher while she was incarcerated at Logan Correctional Center. I also relied upon
       the staff in the Office of Mental Health Psychiatric Services to ensure offenders in the
       Illinois Department of Corrections has access to and received appropriate mental
       health care.


       13.        Describe each action You took to ensure that Tiffany Rusher had access to

programs, services, and human contact, and the date upon which You took such action.


       RESPONSE:         Defendant refers Plaintiff to Defendants'        Combined     Objections       to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, prior to this lawsuit, I do not recall being made aware that Tiffany Rusher
       was denied access to any programs,            services,   or human   contact while she was
       incarcerated at Logan Correctional Center.

       14.        Describe all steps which You took in connection with discharge planning for

Tiffany Rusher, including without limitation any steps You in connection with commitment

proceedings   and commitment    to a mental health hospital.


       RESPONSE:         Defendant    refers Plaintiff to Defendants'     Combined     Objections       to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
                                                                                                         6
       1:18-cv-01101-SEM-TSH # 50-2                Page 8 of 52




        objections, I do not recall being involved in Tiffany Rusher' s release from the Illinois
        Department of Corrections or any commitment proceedings related to Tiffany
        Rusher.



        15.       State the date on which you became aware that Illinois had no provision to provide


hospital level mental health care to prisoners confined in the Illinois Department of Corrections.


        RESPONSE:         Defendant   refers   Plaintiff   to Defendants'   Combined   Objections   to
        Plaintiff' s December 6, 2018 Interrogatories.


        16.       State the date on which you became aware that there were prisoners confined in the


Illinois Department of Corrections    who were in need of hospital level mental health care.


        RESPONSE:         Defendant   refers Plaintiff to Defendants'       Combined   Objections   to
        Plaintiff' s December 6, 2018 Interrogatories.


        17.       Regarding the previous interrogatory, describe each action You too to make

hospital level mental health care available to prisoners confined in the Illinois Department of


Corrections who were in need of such care.


        RESPONSE: Defendant refers Plaintiff to Defendants'                 Combined Objections to
        Plaintiff' s December 6, 2018 Interrogatories.


        18.       State all reasons ( if any) that prisoners confined in the Illinois Department of

Corrections who were in need of hospital level of mental health care were not transferred to one


of the state mental health hospitals operated by the Illinois Department of Human Services.

        RESPONSE:        Defendant    refers Plaintiff to Defendants'       Combined   Objections   to
        Plaintiffs December 6, 2018 Interrogatories.

        1 9.
                  To Defendants in their individual capacities only, including Wexford: For punitive

damage purposes, please state your net financial worth ( in dollars). Additionally, please describe

how that net worth has been calculated, including Defendant' s yearly salary, and list any and all

assets of value in excess of $2, 500 ( including a description of any ownership of real estate,
vehicles, stock, mutual funds, etc.), and all liabilities in excess of $2, 500.



                                                                                                     7
       1:18-cv-01101-SEM-TSH # 50-2                Page 9 of 52



        OBJECTION:         Defendant   refers   Plaintiff    to Defendants'      Combined   Objections   to
        Plaintiff' s December 6, 2018 Interrogatories.




                                                            Respectfully Submitted,

                                                            John Baldwin,


                                                                    Defendant,

Jeremy C. Tyrrell, # 6321649
Assistant Attorney General                                  Kwame. Raoul, Attorney General,
500 South Second Street                                     State of Illinois.
Springfield,   Illinois 62701
Telephone: (      217) 782- 4555                                      ttorney for Defendant.
Facsimile: (      217) 782- 8767
Email: jtyrrell@atg. state. il. us                   By
                                                                     eremy C. T rrell
                                                                    Assistant Attorney General




                                                                                                          8
1:18-cv-01101-SEM-TSH # 50-2   Page 10 of 52




                    Exhibit 9
      1:18-cv-01101-SEM-TSH # 50-2                   Page 11 of 52




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL                DISTRICT OF ILLINOIS


KELLI ANDREWS, as Administrator of the )

Estate of Tiffany Ann Rusher. deceased, )

                       Plaintiff, )
       v. )                                                        No.        18- cv- 1101- SEM- TSH


BRUCE RAUNER et al., )


                       Defendants. )


                          DEFENDANT RAUNER' S RESPONSE TO
                 PLAINTIFF' S DECEMBER 6, 2018 INTERROGATORIES


       Defendant, Bruce Rauner, through his attorney, Kwame Raoul, Attorney General for the

State of Illinois, pursuant to Federal Rule of Civil Procedure 33, responds to Plaintiff' s December


6, 2018 interrogatories subject to objections served separately on February 25, 2019, as follows:

                                                Interrogatories


        1.     State the name, address and phone number of every person who participated in

answering these interrogatories.

       RESPONSE:        Defendant      refers    Plaintiff   to Defendants'     Combined    Objections   to
        Plaintiffs December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, I answered these interrogatories with the assistance of counsel.


       2.      Identify by name and address all persons who have knowledge of facts that relate

to any of the claims or defenses in this action, including but not limited to all persons who are not

listed in Defendant' s Rule 26 Initial Disclosures. If you answer this Interrogatory by incorporating

Documents, please list under oath the identities of any and all additional persons not listed in these

Documents, or, if there are no such additional               Persons with knowledge responsive to the

Interrogatory, please so state under oath.

       RESPONSE:        Defendant      refers Plaintiff to Defendants'          Combined    Objections   to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
                                                                                                          1
       1:18-cv-01101-SEM-TSH # 50-2                        Page 12 of 52




       objections, Plaintiff is referred to Defendants' Initial Disclosures, any supplements
       thereto, documents Bates stamped 000001- 004733, any documents produced by the
       parties during discovery, and any documents produced pursuant to subpoena.

       3.         For each Person with knowledge responsive to the previous Interrogatory. please

describe with particularity any categories of facts known by each such Person relating to the claims

or defenses in this action, including all categories of facts about which the Person may be

competent to testify at trialif this Interrogatory is answered by incorporating Documents, please

state under oath whether there are any categories of facts known to any witness relating to the

claims or defenses in this action which are not reflected in the Documents upon which you rely: in

the event you fail to do so, Plaintiffs will assume the substance of the witnesses'                   testimony is

strictly limited to what is contained in such Documents.

       RESPONSE:             Defendant     refers   Plaintiff   to Defendants'    Combined       Objections     to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, Plaintiff is referred to Defendants' Initial Disclosures, any supplements
       thereto, documents Bates stamped 000001- 004733, any documents produced by the
       parties during discovery, and any documents produced pursuant to subpoena.

       4.         Identify by name and last known address all correctional staff and medical/ mental

health workers who interacted with Tiffany Rusher from September 1, 2015 through May 31, 2016.

For each person identified, provide their job title and the dates and shifts worked. If you are unable


to identify the names and last known addresses of each responsive person, then so state under oath.

        RESPONSE: Defendant refers Plaintiff to Defendants' Combined Objections to
        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, Plaintiff is referred to Plaintiff' s combined medical and mental health
       records,      Bates      stamped        000017- 04297,      Defendants'    Initial     Disclosures,    any
       supplements thereto, documents Bates stamped 000001- 004733, any documents
       produced by the parties during discovery, and any documents produced pursuant to
       subpoena.



       5.         Identify     by   name    and     last   known    address   of all   correctional     staff and

medical/ mental    health    providers   who   had any responsibility    for monitoring     Tiffany   Rusher from
      1:18-cv-01101-SEM-TSH # 50-2                     Page 13 of 52




September 1, 2015 through May 31, 2016. For each person identified, provide their job title and

the dates and shifts worked. If you are unable to identify the names and last known addresses of

each responsive person, then so state under oath.



       RESPONSE: Defendant refers Plaintiff to Defendants'                          Combined Objections to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, Plaintiff is referred to Plaintiff' s combined medical and mental health
       records,         Bates   stamped     000017- 04297,          Defendants'     Initial    Disclosures,      any
       supplements thereto, documents Bates stamped 000001- 004733, any documents
       produced by the parties during discovery, and any documents produced pursuant to
       subpoena..




       6.      Identify by name and last known address all persons responsible                       for providing

mental health care at Logan Correctional Center at any time from September 1, 2015 through May

31. 2016. If you are unable to identify the names and last known addresses of each responsive

person, then so state under oath.



       RESPONSE:            Defendant     refers   Plaintiff   to    Defendants'    Combined        Objections     to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections,       Plaintiff is referred     to Plaintiff' s combined        medical    and mental      health
       records,         Bates   stamped     000017- 04297,          Defendants'
                                                               Initial Disclosures, any
       supplements thereto, documents Bates stamped 000001- 004733, any documents
       produced by the parties during discovery, and any documents produced pursuant to
       subpoena.




       7.      For any Document requested in Plaintiff' s discovery requests that has been lost.

discarded, destroyed, altered, or defaced, please identify each such Document as completely as

possible and state the approximate date it was lost, discarded, destroyed, altered, or defaced; the


circumstances and manner in which it was lost, discarded, destroyed. altered. or defaced. including

the identities of all Persons involved; the reasons for disposing of the Document; the identity of

any persons with knowledge of its content; and the identity of the last person known to have seen

it.


       RESPONSE: Defendant refers Plaintiff to Defendants' Combined Objections to
       Plaintiff'   s   December 6, 2018 Interrogatories.             Subject to    and   without                said
                                                                                                     waiving
       1:18-cv-01101-SEM-TSH # 50-2                  Page 14 of 52




        objections, I am currently unaware of any relevant documents which have been lost,
        discarded, destroyed, altered, or defaced.


        8.         Please state whether any Defendant or the employee or agent of any Defendant

acted inconsistently with any of the policies and practices of the Logan Correctional Center. the

Illinois Department of Corrections, or Wexford at any time during the events described in the

complaint. If the answer is in the affirmative, please identify: ( a) particular policy or practice that

was violated; ( b) the individual( s) who violated each such policy or practice: and ( c) any discipline

that resulted from that violation.


        RESPONSE:          Defendant    refers   Plaintiff   to Defendants'    Combined        Objections    to

        Plaintiffs December 6, 2018 Interrogatories. Subject to and without waiving said
        objections, I am not currently aware of any individual acting inconsistently with any
        policies,     practices,   or customs    at Logan    Correctional     Center   as it   concerns     the

        medical or mental health treatment of Tiffany Rusher during her incarceration                        at
        Logan Correctional Center.


        9.         For any Affirmative Defenses pled in this matter, please describe the entire factual

basis or bases supporting those defenses. The information sought by this Interrogatory is not a

mere recitation of the statutory sections invoked. Plaintiff requests that you provide a detailed

description of every fact and legal basis on which the defense is asserted so that Plaintiff may have

the opportunity to investigate by way of additional discovery requests. For instance, if there is any

physical. documentary, or testimonial evidence which supports any such defense, please identify

it specifically.

        RESPONSE:          Defendant    refers   Plaintiff   to Defendants'    Combined        Objections    to
        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
        objections:




        Defendant is entitled to qualified immunity because Defendant acted in good faith in
        the performance of his official duties without violating any of Tiffany Rusher' s clearly
        established     rights of which a reasonable     person would have been aware.


        Plaintiff filed this lawsuit more than two years after the events contained therein,
        which purportedly          gave rise to the claims, allegedly         occurred.   Therefore,        any

                                                                                                              4
      1:18-cv-01101-SEM-TSH # 50-2                  Page 15 of 52




       allegations or claims concerning events or actions occurring more than two years
       prior to Plaintiff filing this lawsuit are barred by the applicable two- year statute of
       limitations.



       To the extent Tiffany Rusher, a class member in Rasho v. Baldwin, 07- 1298 ( C. D. I11.),
       was provided mental health treatment in accordance with the terms agreed to or court
       orders   in Rasho   v.   Baldwin, 07- 1298 ( C. D. 111.),   Plaintiff is barred from challenging
       the terms of the court orders, the terms of the agreements             between the parties, or the

       constitutionality of that treatment she received pursuant to those orders and
       agreements.




       Plaintiff filed a lawsuit titled Andrews v. Sangamon County, No. 18- cv- 01100- SEM-
       TSH ( C. D. 111.) on March 12, 2018. Plaintiff alleges parties in Andrews caused Tiffany
       Rusher harm and injuries. Plaintiff is barred from recovering for harms and injuries
        in this lawsuit to the extent the injuries for which Plaintiff seeks to recover in Andrews

        are the same or overlap with the injuries for which Plaintiff seeks to recover in this
        lawsuit. Plaintiff is not entitled to recover twice for the same harms or injuries. Duran

        v. Town of Cicero, Ill., 653 F. 3d 632, 642 ( 7th Cir. 2011).

        10.     State the date upon which You first became aware that Tiffany Rusher was in need

of mental health care.


        RESPONSE:        Defendant      refers   Plaintiff   to Defendants'   Combined     Objections   to

        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
        objections, prior to this lawsuit, I do not recall being made aware of Tiffany Rusher.
        Furthermore, I do not recall being made aware of Tiffany Rusher' s need for mental
        health care.


        11.     State each action You took to provide Tiffany Rusher with an appropriate level of

mental health care. and the date upon which You took each such action.


        RESPONSE: Defendant refers Plaintiff to Defendants'                    Combined Objections to
        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
        objections, prior to this lawsuit, I do not recall being made aware of Tiffany Rusher.
        Furthermore, 1 do not recall being made aware of any of Tiffany Rusher' s specific
        mental health treatment needs or that she was not receiving the appropriate level of
        mental health care. I was at no time personally involved in providing specific courses
        of mental health treatment to Tiffany Rusher.

        12.
                State each action You took to ensure that Tiffany Rusher was receiving an

appropriate   level of mental health care from others, the other person or persons who were to

provide such care, and the date upon which You took each such action.

                                                                                                         5
      1:18-cv-01101-SEM-TSH # 50-2               Page 16 of 52



       RESPONSE:       Defendant     refers Plaintiff to Defendants'         Combined   Objections   to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, prior to this lawsuit, I do not recall being made aware of Tiffany Rusher.
       Furthermore, I do not recall being made aware of Tiffany Rusher' s specific mental
       health treatment needs or that she was not receiving the appropriate level of mental
       health care. I was at no time personally involved in providing specific courses of
       mental health treatment to Tiffany Rusher.

       13.     Describe each action You took to ensure that Tiffany Rusher had access to

programs, services, and human contact, and the date upon which You took such action.


       RESPONSE: Defendant refers Plaintiff to Defendants'                   Combined Objections to
       Plaintiff' s December 6, 2018 Interrogatories.           Subject to and without waiving said
       objections, prior to this lawsuit, I do not recall being made aware of Tiffany Rusher.
       Furthermore, I do not recall being made aware that Tiffany Rusher was denied access
       to any programs, services, or human contact while she was incarcerated at Logan
       Correctional   Center.


        14.    Describe all steps which You took in connection with discharge planning for

Tiffany Rusher, including without limitation any steps You in connection with commitment

proceedings and commitment      to a mental health hospital.


       RESPONSE:       Defendant     refers   Plaintiff   to   Defendants'   Combined   Objections   to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, prior to this lawsuit, I do not recall being made aware of Tiffany Rusher.
       Furthermore, at no time was I personally involved in Tiffany Rusher' s release from
       the Illinois Department of Corrections or any commitment proceedings related to
       Tiffany Rusher.

        15.    State the date on which you became aware that Illinois had no provision to provide


hospital level mental health care to prisoners confined in the Illinois Department of Corrections.


       RESPONSE: Defendant refers Plaintiff to Defendants'                   Combined Objections to
       Plaintiff's December 6, 2018 Interrogatories.

        16.    State the date on which you became aware that there were prisoners confined in the


Illinois Department of Corrections who were in need of hospital level mental health care.

       RESPONSE:       Defendant refers Plaintiff to Defendants'             Combined Objections to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, prior to this lawsuit, I do not recall being made aware of Tiffany Rusher.

                                                                                                      6
      1:18-cv-01101-SEM-TSH # 50-2            Page 17 of 52




       Furthermore, I do not recall being made aware of Tiffany Rusher' s specific mental
       health treatment needs or that she was not receiving the appropriate level of mental
       health care. I was at no time personally involved in providing specific courses of
       mental health treatment to Tiffany Rusher.

       17.     Regarding the previous interrogatory, describe each action You too to make

hospital level mental health care available to prisoners confined in the Illinois Department of


Corrections who were in need of such care.


       RESPONSE: Defendant refers Plaintiff to Defendants'            Combined Objections to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, prior to this lawsuit, I do not recall being made aware of Tiffany Rusher.
       Furthermore, I do not recall being made aware of Tiffany Rusher' s specific mental
       health treatment needs or that she was not receiving the appropriate level of mental
       health care. I was at no time personally involved in providing specific courses of
       mental health treatment to Tiffany Rusher.

       18.     State all reasons ( if any) that prisoners confined in the Illinois Department of

Corrections who were in need of hospital level of mental health care were not transferred to one


of the state mental health hospitals operated by the Illinois Department of Human Services.

       RESPONSE: Defendant refers Plaintiff to Defendants' Combined Objections to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, prior to this lawsuit, I do not recall being made aware of Tiffany Rusher.
       Furthermore, I do not recall being made aware of Tiffany Rusher' s specific mental
       health treatment needs or that she was not receiving the appropriate level of mental
       health care. I was at no time personally involved in providing specific courses of
       mental health treatment to Tiffany Rusher.




                                                                                               7
       1:18-cv-01101-SEM-TSH # 50-2                Page 18 of 52



        19.      To Defendants in their individual capacities only, including Wexford: For punitive

damage purposes, please state your net financial worth ( in dollars). Additionally, please describe

how that net worth has been calculated, including Defendant' s yearly salary, and list any and all

assets of value in excess of $2, 500 ( including a description of any ownership of real estate,

vehicles, stock, mutual funds, etc.), and all liabilities in excess of $2, 500.


        OBJECTION:         Defendant   refers   Plaintiff    to Defendants'      Combined   Objections   to
        Plaintiff' s December 6, 2018 Interrogatories.




                                                            Respectfully Submitted.

                                                            Bruce Rauner,


                                                                    Defendant,

Jeremy C. Tyrrell, # 6321649
Assistant Attorney General                                  Kwame Raoul, Attorney General.
500 South Second Street                                     State of Illinois,
Springfield.   Illinois 62701
Telephone: (      217) 782- 4555                                    Attorney for Defendant,
Facsimile: (      217) 782- 8767
Email: jtyrrell@atg. state. il. us
                                                                    Jeremy . Tyrrell
                                                                    Assistant Attorney General




                                                                                                          8
      1:18-cv-01101-SEM-TSH # 50-2              Page 19 of 52



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL           DISTRICT     OF ILLINOIS


KELLI ANDREWS, as Administrator of the

Estate of Tiffany Ann Rusher, deceased,

                      Plaintiff,

       v.                                                    No.      18- cv- I101- SEM- TSH


BRUCE RAUNER et al.,


                      Defendants.


                                   CERTIFICATE OF SERVICE


       I hereby certify that on March 11, 2019, that the foregoing document Defendant Rauner' s
Response to Plaintiff's December 6, 2018 Interrogatories was served upon the following persons
by enclosing same in an envelope addressed as indicated with postage fully prepaid and by
depositing same in the U. S. Post Office Mail Box:


     Alexis G. Chardon &   Stephen H. Weil           Elizabeth N. Mazur. Nicole Rae Schult, &
              Weil & Chardon, LLC                                     Alan Mills
    333 South Wabash Avenue, Suite 2700                     Uptown People' s Law Center
               Chicago, IL 60604                                4413 North Sheridan
                                                                   Chicago, IL 60640


                Emmanuel Andre                                     Karen McNaught
     Northside Transformative      Law Center                  Cassiday, Schade, LLP
            1543 West Morse Avenue                      111 North 6th Street, Second Floor
               Chicago, IL 60626                                Springfield, IL 62701



     Alexander Chosid &    Charles Vaughn
            Wiedner & McAuliffe,     Ltd.
             8000 Maryland Avenue
                    Suite 550
              St. Louis, MO 63105


                                                     Respgctfully Submitted.

                                                                    T
                                                      ere     C. Tyrrell #6321649
                                                     Assistant Attorney General


                                                                                                9
1:18-cv-01101-SEM-TSH # 50-2   Page 20 of 52




                   Exhibit 10
      1:18-cv-01101-SEM-TSH # 50-2              Page 21 of 52




VIA EMAIL

Jeremy Tyrrell
Assistant Attorney General
500 S. Second St.,
Springfield, IL 62701
jtyrrell@atg.state.il.us
                                                              March 5, 2019

       Re: Andrews v. Rauner et al – discovery enforcement.

Dear Mr. Tyrrell:
        I’m writing regarding your clients’ responses to our December 5 & 6, 2018 discovery.
After asking for a month’s extension to gather responsive documents and information you’ve
produced some policies, Tiffany Rusher’s medical file, and a handful of other documents, but
you flatly refused to respond to most of our discovery requests. Your clients’ objections are
discussed in detail below. But first some overarching concerns.
         It appears that your clients’ view of this case differs radically from ours. We contend that
this case squarely puts in issue how the Defendants’ policies with respect to mentally ill
prisoners impacted Tiffany—indeed, we allege as much, and our complaint has survived your
motion to dismiss. This means that discovery related to IDOC’s policies and practices are at the
core of this case, and are clearly appropriate matters for discovery. Throughout, you also
interpose boilerplate objections, which do not comply with the federal rules and as such are
considered waived, which require that objections be specific. The delay you sought to respond
to this discovery has put us significantly behind, and your clients’ objections will put us even
further behind as we now need to engage in dispute resolution before obtaining clearly relevant
information from your clients.
       I request that we meet and confer this Friday and decide whether we need to go before
the Court.
DECEMBER 6 INTERROGATORIES.
        Your clients (Baldwin, Pritzker, Rauner, IDOC, and State of Illinois) refused to respond
to a single one of our interrogatories. That refusal violated your clients’ obligations under the
Rules, as I explain herein. (Jeff Sim’s responses, which you served separately, are addressed
herein.)


                                                  1
        1:18-cv-01101-SEM-TSH # 50-2              Page 22 of 52



        Interrogatory 1. This interrogatory asked you to identify persons who participated in
answering the interrogatories. You refused to respond based on the attorney-client privilege and
the work-product doctrine. The identities of persons who participated in responding to these
interrogatories by furnishing information used in the interrogatory responses are not covered by
such privileges, and are obviously relevant as they would disclose persons with knowledge of the
various subjects covered by the interrogatories. Therefore, you are obligated to identify such
persons.
                 Sim: This response is improper to the extent that it incorporates the other
                 Defendants’ objections.
        Interrogatory 2. This interrogatory asked you to identify persons with knowledge of the
facts relating to the claims and defenses in this case. You assert boilerplate vagueness,
overbreadth, scope, etc. Interposing this sort of broad boilerplate objections constitutes a waiver
of any more specific objections your clients might (or might not) have raised. This isn’t an
interrogatory asking about the evidence your clients plan to rely upon or all documents
supporting each allegation in a case, so your unexplained citation to Brinson and Whitlow is
inappropriate and does create grounds for refusing to answer. And your objection based on Pub.
L. No. 105-277 § 127 is inapposite because this suit was not brought by a prisoner.
        This is interrogatory is a well-established tool for parties to use at the outset of a case
help narrow and focus the investigation of the case. Consider, for example, Standard
Interrogatory No. 6 promulgated as a model interrogatory by the U.S. District Court for the
District of Maryland:
                 Identify all persons who are likely to have personal knowledge of
                 any fact alleged in the complaint or in your answer to the
                 complaint, and state the subject matter of the personal knowledge
                 possessed by each such person.
(See https://www.mdd.uscourts.gov/sites/mdd/files/LocalRules.pdf at 135). It also closely tracks
Interrogatory 1 of the Mandatory Initial Discovery Pilot Project underway in the Northern
District of Illinois.1 It is hardly an improper discovery request.
        Your clients were either involved with or employed the persons who incarcerated and
provided care for Tiffany, and your clients are therefore in the best position to answer this
interrogatory. Your flat refusal to provide any information at all in response to this standard
interrogatory has no basis in the law and is clearly frivolous. If your clients persist with this
objection we will be seeking sanctions from the Court.
        Notwithstanding the foregoing, we propose to address your objections by limiting this
interrogatory to identifying persons who have knowledge of material facts that relate to the
material claims or defenses in this action.
                 Sim: Response is unacceptable to the extent it repeats the other Defendants’
                 objections. To the extent Sim confines his answer to referring to documents, (1)

1
    See https://www.ilnd.uscourts.gov/_assets/_documents/MIDP%20Standing%20Order%20Dec0118.pdf.

                                                    2
      1:18-cv-01101-SEM-TSH # 50-2             Page 23 of 52



               the response is unacceptable because Sim refers to a swath of thousands of
               documents; (2) the response is unacceptable because in other interrogatory
               answers (e.g., Interrogatory 11) Sim indicates indicate that he consulted with
               others regarding Tiffany’s care and can identify those persons with more ease
               than can Plaintiff by reviewing thousands of documents.
        Interrogatory 3. This interrogatory flows from Interrogatory 2, and your refusal to
answer it is inappropriate for the same reasons. We are similarly willing to limit this
interrogatory to knowledge of all material facts.
               Sim: Response is unacceptable for the same reasons as Interrogatory 2.
        Interrogatory 4. This interrogatory asks your clients to identify who interacted with
Tiffany Rusher during several months that she was on crisis watch. You assert boilerplate
objections of overbreadth, etc. and object specifically that there are an unknowable number of
persons who interacted with her. That objection is unsubstantiated. We have only asked about
the period corresponding to when Tiffany was confined to a crisis watch cell—dramatically
cutting back on the persons who could have interacted with her. You have not shown that it is
too much for your clients to identify these persons.
               Sim: Response is unacceptable for the same reasons as Interrogatory 2 & 3.
       Interrogatory 5. This interrogatory asks your clients to identify who had responsibility
for monitoring Tiffany Rusher during the months when she was on crisis watch. For the reasons
discussed with respect to Interrogatory 4, your refusal to respond to this interrogatory on grounds
of burden is unsubstantiated.
               Sim: Response is unacceptable for the same reasons as Interrogatory 2-4.
        Interrogatory 6. This interrogatory asks your clients to identify who was responsible for
providing mental health care at Logan CC during the months corresponding to the time that
Tiffany Rusher was on crisis watch. You refuse to respond on overbreadth (because, you say,
this case concerns claims by Tiffany Rusher). That is not a legitimate basis for refusing to
respond. Plaintiff’s complaint alleges that the Defendants pursued wrongful policies and
practices that were imposed on Tiffany and other mentally ill prisoners alike, and these witnesses
are likely to have discoverable evidence about such practices. The interrogatory is also
reasonably calculated to identify persons who may have witnessed how Tiffany was treated,
because they were in her proximity. Your overbreadth objection is therefore wrong.
        You also respond as to Tiffany Rusher, but object that even identifying responsive
information as to her would be unduly burdensome as well. As with your objections to
Interrogatories 4 and 5, this objection is unfounded. Tiffany was on crisis watch for a defined,
period, and the persons who were responsible for providing her care while she was confined to a
single location should not be hard to identify.
               Sim: Response is unacceptable for the same reasons as Interrogatory 2-5. Indeed
               there is every reason to believe that Sim can identify numerous persons

                                                3
      1:18-cv-01101-SEM-TSH # 50-2             Page 24 of 52



               responsible for providing mental health care at Logan CC during the time in
               question more easily than can Plaintiffs by combing through thousands of
               documents.
        Interrogatory 7. This interrogatory asked you to identify any document called for in
Plaintiff’s discovery requests that had been lost, destroyed, etc. You refused to respond. You
appear to base this refusal on your objection to the scope of our RFPs. Those RFP objections
will be addressed separately; at a minimum, however, you are obligated to respond as to those
categories of documents in the RFPs that you did agree to produce.
        By way of example only, in response to RFP 9 (“All photographs of Tiffany Rusher”)
you produced several documents. If any responsive photograph called for by RFP 9 has been
lost, destroyed, etc., this interrogatory asks you to identify such photograph, even if you
incorporate your objections to RFPs.
               Sim: This response is improper to the extent that it incorporates the other
               Defendants’ objections.
        Interrogatory 8. This interrogatory asked your clients to identify any of their employees
or agents who acted inconsistently with Defendants’ policies during the events described in the
complaint. Again you refused to respond. You raise boilerplate objections which, as boilerplate,
are waived. You say this interrogatory “seeks information concerning policies and practices
which have no relevance to the claims against Defendants in this case,” but that objection is
nonsensical: by its terms, the interrogatory asks only about policies and practices that are
relevant to the claims and defenses in this case. Notably, Sim was able to respond to this same
interrogatory without difficulty. Your objection here therefore rings hollow.
        You further objected burden grounds, because it would take too much work to identify
any violation. At a minimum, however, if Defendants learned that an agent violated their
policies and practices, that person would not be hard to identify: presumably Defendants address
violations of their policies in some manner that they monitor and record. All such violations can
be identified without undue effort.
               Sim: This response is improper to the extent that it incorporates the other
               Defendants’ objections.
        Interrogatory 9. This interrogatory asks your clients to identify the factual basis for
their affirmative defenses. You object that responding is unduly burdensome. I presume that
before filing defenses you performed the investigation required by Rule 11. You must therefore
have identified facts sufficient to support the defenses you pled. There is absolutely no burden in
identifying those facts. Of course, if you did not perform the required Rule 11 enquiry, then this
raises a much bigger problem, which we will address with the Court. However, at this point I
will assume that you fulfilled your ethical obligations. In any event, this objection is unfounded
(you only provide legal citations, and don’t explain why the interrogatory would burden your


                                                 4
      1:18-cv-01101-SEM-TSH # 50-2            Page 25 of 52



clients) and indeed Sim responded to the same interrogatory. Your clients are obligated to
respond.
               Sim: This response is improper to the extent that it incorporates the other
               Defendants’ objections.
         Interrogatory 10. This interrogatory asks each of the defendants to say when they
became aware that Tiffany Rusher was in need of mental healthcare. You refused to respond.
You assert boilerplate objections, which are waived. You object that the interrogatory makes
assumptions. That is not a basis for refusing to respond. See, e.g., Garcia v. Clark, 2012 WL
1232315, at *2 (E.D. Cal. Apr. 12, 2012) (“Assuming facts not in evidence may be the basis for
an objection during trial or some other evidentiary hearing. This however, is discovery.”). And
in any event answering is simple enough. If your clients never became aware that Tiffany Rusher
was in need of mental health care, they can say so. You also object that the interrogatory is
vague, but that is meritless: the interrogatory is plainly “seeking information on when
Defendants became aware that Tiffany Rusher was in need of mental health care,” as your
objection itself states. A responding party is obligated to employ common sense in responding to
discovery, and your objection reflects an effort to evade that obligation. The relevant period for
this interrogatory is the date upon which your clients developed responsive knowledge. Your
objection otherwise is meritless.
               Sim: This response is improper to the extent that it incorporates the other
               Defendants’ objections.
        Interrogatory 11. This interrogatory asks each action your clients took to provide
Tiffany Rusher with an appropriate level of mental health care. You object that this
interrogatory assumes that Tiffany was not receiving an appropriate level of care. That is an
improper objection as explained with regard to Interrogatory 10, and is flatly wrong. The
interrogatory asks what was done to provide appropriate care. If your clients contend that
appropriate care was being provided, then they can simply describe what they did to effect such
care. You do not say what is vague or confusing about the phrase “an appropriate level of
mental health care,” it simply asks what, if anything, each of your clients did to ensure that
Tiffany received a level of care that is appropriate. That is not inappropriate; Rule 33 is clear
that an interrogatory is not objectionable merely because the answer to the interrogatory involves
an opinion or contention that relates to a fact. And it is a non-starter to object on the grounds
that this interrogatory calls for a legal conclusion; interrogatories are not objectionable on
grounds that they call for an application of law to fact.
               Sim: This interrogatory response is improper to the extent it incorporates the
               other Defendants’ objections. Further Sim responds that he reviewed the medical
               records he can identify several meetings in which he participated, but he does not
               identify either dates or times or the meetings or the specific bates numbers
               identifying those meetings. One or the other is required. The answer also appears
               to admit that the only action Sim took to provide mental health care to Ms. Rusher
                                                5
      1:18-cv-01101-SEM-TSH # 50-2               Page 26 of 52



               was attend meetings. If this is in fact the limit of his efforts, then describing those
               meetings is sufficient. However, if he in fact did things other than attend
               meetings, then those additional efforts need to be described in his answer.
        Interrogatory 12. This interrogatory asked your clients to state what they did to ensure
that others were providing Tiffany Rusher with an appropriate level of mental health care. You
refused to respond for the same reasons you refused to respond to Interrogatory 11, and your
refusal to respond is inappropriate for the same reasons.
               Sim: Sim’s response to this interrogatory is improper for the same reasons that
               his response to Interrogatory 11 is improper.
        Interrogatory 13. This interrogatory asks each of your clients to state what they did to
ensure that Tiffany Rusher had access to programs, services, and human contact. You refuse to
respond but your objections are meritless. You object that the interrogatory assumes facts that
have not been established, but as explained above that objection is inappropriate in discovery.
You object that the words “programs,” “services,” and “human contact” are vague and
confusing, but a responding party is obligated to give words their ordinary and common
meaning, and each of those words is in common usage. You make a relevant time period
objection, but that is not a basis for refusing to respond to this interrogatory, or any of the others
to which you make this objection. You also claim that this calls for an expert opinion or legal
conclusion, but not only are those objections unfounded, they are inappropriate for the reasons
described above. Once again, it speaks of bad faith that you are able to provide responsive
information to the same interrogatory for Sim.
               Sim: This response is improper to the extent that it incorporates the other
               Defendants’ objections.
        Interrogatory 14. This interrogatory asks what steps each of your clients took with
regard to discharge planning. You refused to answer on grounds that it assumed facts not in
evidence, but that objection is invalid as explained above. Further, it is unclear what facts you
think are in dispute—Ms. Rusher was obviously discharged from IDOC custody. If your clients
did no planning for that discharge, then they should say so. If they did participate in such
planning, then surely they can describe what they did. You also object that the interrogatory is
vague because it’s not clear whether it is referring to discharge planning from IDOC or
somewhere else. Again, it is unclear where you think there is confusion. Ms. Rusher was
discharged from the IDOC directly from crisis care; therefore, discharge from care and discharge
from the IDOC are the exact same event in this case. In any event, discovery requires an
answering party to use common sense in responding. Are you really refusing to respond based on
this objection? Yet again, Sim had no trouble providing responsive information to this same
interrogatory. Thus your other clients’ refusal to respond smacks of bad faith.
               Sim: This response is improper to the extent that it incorporates the other
               Defendants’ objections.

                                                   6
      1:18-cv-01101-SEM-TSH # 50-2              Page 27 of 52



         Interrogatory 15. This interrogatory asks each of your clients when they became aware
that Illinois had no provision to provide hospital level mental healthcare to prisoners confined in
the IDOC. You refused to respond.
       First you object that the term “hospital level mental health care” is vague. I’ll note that a
responding party is obligated to construe the terms in discovery requests reasonably. If you
believed these terms were somehow vague or ambiguous in the context of the case, then you
should have explained in what way the terms were giving you trouble, interpreted the terms in a
reasonable and constructive way, and set out in your responses how you were interpreting them.
You don’t seem to have done any of this, throughout your responses.
        In all events, Plaintiff refers Defendants to the definition of inpatient mental health
services that is in the 5/8/2013 Rasho agreed order, which Plaintiff produced in this case under
Andrews v. Rauner, Plaintiff Production 1-7. As we understand it, this is the same essential
definition that IDOC used in the memos that it authored on 9/20/13, 12/24/13, 3/7/2014,
4/17/2014, 3/16/2016, which Plaintiff produced in this case under Andrews v. Rauner, Plaintiff
Production 2-286. In other words, Defendants should use IDOC's own definition of the term.
This should resolve your vagueness objection. If it still does not, please contact me and explain
why you’re still having trouble understanding the term.
         You also object that this interrogatory assumes facts that have not been established, but
that is not a valid basis for an objection as I explain above. You object to the interrogatory as to
time, but it simply asks your clients when they became aware of something. You also object to
the interrogatory as to scope because this case only concerns the care of Tiffany Rusher, but as
you know the complaint alleges that the Defendants failed to provide hospital level mental
healthcare to IDOC prisoners, and that that failure impacted Tiffany. The interrogatory therefore
is appropriate.
               Sim: Your response incorporates other Defendants’ objections and is improper
               for the same reasons.
        Interrogatory 16. This interrogatory asks your clients to say when they became aware
that there were prisoners confined in the IDOC who were in need of hospital level mental
healthcare. You object that “hospital level mental health care” is vague. It has the definition set
out regarding interrogatory 15. You object that the interrogatory assumes facts not in evidence.
That is not a valid objection. You object that the interrogatory is “overbroad in time,” but
whatever you might mean by that objection, this merely asks a defendant when they became
aware of something and is therefore entirely appropriate. And your scope interrogatory as to
“other offenders” is inappropriate for the reasons described regarding Interrogatory 15.
               Sim: Your response incorporates other Defendants’ objections and is improper
               for the same reasons.
       Interrogatory 17. This interrogatory refers to Interrogatory 16 and asks your clients to
state what actions they took to ensure IDOC prisoners in need of hospital level mental health

                                                 7
      1:18-cv-01101-SEM-TSH # 50-2             Page 28 of 52



care received it. You refused to respond to this interrogatory on the same objections you make to
Interrogatory 16. Those objections are invalid for the same reason.
               Sim: Your response incorporates Defendants’ objections and is improper for the
               same reasons.
        Interrogatory 18. This interrogatory asks your clients to explain why IDOC prisoners in
need of hospital level mental healthcare were not transferred to one of the state hospitals
operated by IDHS. You refuse to respond because “hospital level mental health care” is vague.
See Interrogatory 15. You object that the interrogatory assumes facts not in evidence. That is
invalid as I have explained. You object that the interrogatory is vague as to time. This objection
makes no sense. The obvious time period is the period when Ms. Rusher was determined to
require hospital level of care. Those dates are the subject of a different interrogatory, which your
clients also refused to answer. If you think some different time period is more appropriate, we
are willing to entertain your suggestions. You object as to scope because this concerns more
prisoners than Tiffany, but as you know we allege that Defendants failed to make such transfers
to IDOC prisoners as a matter of policy and practice, and that failure impacted Tiffany.
               Sim: Your response incorporates the other Defendants’ objections and is
               improper for the same reasons.
        Interrogatory 19. This interrogatory asks individual-capacity defendants to provide
financial information for punitive damages. You object that this interrogatory is premature, and
we don’t have a problem waiting until after summary judgment is decided. We should clear up
one issue now, though: you further object that the state employees are likely to be indemnified
by the state of Illinois—does the State plan to indemnify its employees for punitive damages as
well? Please clarify.
               Sim: Your response incorporates the other Defendants’ objections and is
               improper for the same reasons.


DECEMBER 6 REQUESTS FOR PRODUCTION
        Objections to instructions. The reference to “otherwise excludable from discovery”
refers to documents that are not produced on the basis of objections that are akin or analogous to
privilege. As with claims of privilege, you are required to identify documents that you contend
are so excluded so that the court and the discovering party can evaluate your claim.
       Privilege / work product objection: In response to multiple RFPs you object on
attorney work product and privilege grounds. If you are withholding documents on the basis of
these objections you are required to produce a privilege log. Please do so.
        Rule 34(b)(2)(C). Your responses to every RFP fail to comply with Rule 34(b)(2)(C), in
that they do not state whether any responsive materials are being withheld on the basis of that
objection. I note that with respect to several requests below, but the failure applies to every one

                                                 8
      1:18-cv-01101-SEM-TSH # 50-2              Page 29 of 52



of your responses. Pursuant to Rule 34(b)(2)(C), please state whether any responsive materials
are being withheld on the basis of each objection your clients interpose, and as to each request,
specify which part of which request they are being withheld from, and based on what objection.
You must amend your responses to comply with those obligations.
        RFP 1. Pursuant to Rule 34(b)(2)(C), please specify whether you are withholding any
documents on the basis of these objections. Recall that pursuant to Rule 26(e), you have an
obligation to update your responses to this RFP.
        RFP 2. Pursuant to Rule 34(b)(2)(C), please specify whether you are withholding any
documents on the basis of these objections. Recall that pursuant to Rule 26(e), you have an
obligation to update your responses to this RFP.
        RFP 3. This RFP asks your clients to produce all documents relating to the detainment
of Tiffany Rusher at Logan CC. You object that it is vague. That objection is unsupported and
meritless. Tiffany was one of thousands of IDOC prisoners, and document categories relating to
each prisoner are standardized and thus should not be hard to locate. You object that the RFP is
disproportionate to the needs of the case but you make no effort to describe any burdens that
would be imposed by this request or why it is unlikely to lead to the discovery of admissible
evidence. You object that the request is unlimited by time and scope, but that is nonsense—the
time is the time of Tiffany’s incarceration, and the scope is her incarceration at Logan CC.
        RFP 3. This RFP asks for Tiffany Rusher’s medical records. You begin by asserting
boilerplate objections, which are waived. You have made no effort to establish that requesting
records in Illinois’ possession will require “scouring” every agency or person employed by the
state—and indeed that’s implausible. A responding party is required to exercise common sense,
and there’s no reason to believe that responsive documents are going to be found scattered
around state agencies at random. Tiffany’s medical history is relevant to the impact that solitary
had on her, and the adequacy of care she received. Pursuant to Rule 34(b)(2)(C), please specify
whether you are withholding any documents on the basis of these objections.
        RFP 5. This RFP asks your clients to produce all communications pertaining to Tiffany
Rusher. Outside of Tiffany’s medical records, you refused to produce a single document. You
raise boilerplate objections, which are waived. You claim that it is overly broad and unduly
burdensome to “scour” every state agency for communications, but that objection is both
implausible and unsubstantiated.
        You make a relevance objection but it refers only to “Plaintiff’s claims in this case that
Tiffany Rusher’s mental health treatment at Logan [CC] was inadequate.” Our claims are not
limited to this allegation, and in all events you have made no showing that requesting
communications about Tiffany will be disproportionately burdensome.
       You do not appear to have produced (or pointed to) a single email relating to Tiffany,
which leads me to believe that you have made no effort to search your client’s communications


                                                 9
      1:18-cv-01101-SEM-TSH # 50-2              Page 30 of 52



systems. We need to meet and confer regarding the search protocols your clients will use to
locate documents responsive to this request.
        RFP 7. This RFP asked for photographs and floorplans in your clients’ possession. You
have flatly refused to respond but your objections are meritless. Evidence of Tiffany’s housing
in IDHS is relevant to this case because Plaintiff contrasts Tiffany’s conditions at IDHS with
those at IDOC. You claim this request is unduly burdensome but that is entirely unsubstantiated;
you do not describe any burden at all. You claim that this request is duplicative because we have
also requested an inspection; requests for an inspection and existing documentary evidence are
not the same thing, but in any event the Rules permit discovery that seeks the same information
through different discovery tools.
        You object that providing us responsive documents would present a security risk—you
do not substantiate this objection, but in all events we are willing to enter into a protective order
agreement that addresses your client’s legitimate security concerns. We are further willing to
limit this request to Logan CC’s fire evacuation plan, assuming that adequately shows the
locations where Tiffany was housed. Furthermore this objection does not apply to the IDHS.
        RFP 8. This RFP asked for floorplans for any part of Logan CC where Tiffany Rusher
was housed. You refuse to respond based on the same objections you made regarding RFP 7,
which are wrong for the same reasons. Note that this request concerns Logan CC, so your
objection referring to IDHS is irrelevant.
        RFP 9. This RFP asked you to produce photographs of Tiffany Rusher. You raise a host
of objections, but they are improper—photographs of Tiffany Rusher can reveal the physical
impact of her living conditions and are reasonably targeted to lead to the discovery of admissible
evidence. Please specify whether you are withholding any photographs based on these
objections.
       RFP 10. This RFP asked you to produce all items belonging to Tiffany Rusher. You
respond that you have requested such items from McFarland. Have you requested them from
IDOC as well?
        RFP 11. This RFP asked you to produce all documents authored by Tiffany Rusher. You
raise boilerplate objections but then produce documents. You are obligated to produce
responsive documents. Are you withholding any documents based on your objections?
       RFP 12. This asked you for notes or recordings of any interviews pertaining to Tiffany
Rusher’s incarceration, etc. You point to documents but you also raise objections. Are you
withholding any documents based on these objections? If so please identify them. Are you
withholding any documents based on attorney work product or attorney-client privilege? If so
please produce a privilege log.
        RFP 13. This RFP asked for videotape of Tiffany Rusher. You raise boilerplate
objections that are waived and inappropriate in any event. If there is any videotape of Tiffany,


                                                 10
      1:18-cv-01101-SEM-TSH # 50-2            Page 31 of 52



including at her cell, it must be produced. Among other things, your clients have records
specifying where and when Tiffany was housed within Logan CC. They should be able to link
those records to video and CCTV recordings. Your “scour every state agency” objection is thus
flatly inappropriate.
        RFP 14. This RFP asks for physical evidence relating to Tiffany Rusher including but
not limited to what was requested in RFP 10. You object that this request might call for
evidence that Defendants might use at trial, but that is nonsense. Are you suggesting that
evidence that will be used at trial is somehow therefore exempt from discovery? In any event, the
issue of whether you intend to use something at trial is irrelevant to the discovery process. You
also assert attorney work product and attorney-client privilege objections. You must produce a
privilege log if you are withholding evidence based on this objection. You must also identify
any evidence that you are withholding based on any of your objections.
       RFPs 15-20, 23-24. For each of these RFPs, please specify whether you are withholding
any documents based on your objections. Please produce a privilege log for any documents that
you are withholding based on claims of attorney work-product or attorney-client privilege.
        RFP 21. This RFP asked your clients for all documents relating to Tiffany Rusher’s civil
commitment proceedings, including related communications. You have produced only the
pleadings themselves, not any other documents and not any other communications. That there
are no such communications is implausible. Please amend your response. Also, you are
obligated to produce a privilege log for documents that you claim are privileged.
        RFP 22. This RFP asked your clients to produce all documents relating to IDOC’s
contract with Wexford, or with any other entity or person, relating to the provision of mental
health services at Logan CC. You point to the Wexford contract only. We are well aware of the
fact that there are innumerable additional documents—many of which were admitted as evidence
in the various Rasho hearings. However, there is no indication (either in that case or in your
discovery responses) that the evidence introduced in Rasho included all documents related to the
contract. As noted before, aside from any other documents, it appears that you have performed
no searches of electronically stored documents, as it is inconceivable that there has never been a
single email exchanged between any state employee and any Wexford employee relating to
compliance with Wexford’s contractual obligation to provide mental health care at Logan.
        Please state whether you are withholding production of any documents based on your
objections to this request. Further, Wexford’s contract is incomplete, as it contains numerous
pages that have been inappropriately redacted. Please produce an un-redacted version or produce
a privilege log justifying the redactions.
        RFP 25. This RFP asks your clients to produce all documents relating to the provision of
hospital level mental healthcare. You have refused to produce a single document based on
boilerplate objections. Refer to Interrogatory 15 for the definition of hospital level mental
healthcare. We allege that defendants’ failure to provide hospital level mental healthcare to

                                               11
      1:18-cv-01101-SEM-TSH # 50-2             Page 32 of 52



IDOC prisoners who needed it caused Tiffany’s injuries, so this request is relevant; your
assertions of disproportionality are entirely unsupported. Also you must produce a privilege log
for any documents you are withholding based on claims of attorney client or work product
privilege.
        RFP 26. This is a request for inspection. You assert boilerplate objections. Please
specify what you mean by your objection that this request seeks inspection of areas outside the
IDOC’s control. We also note that the IDOC is not the only defendant you represent. Are all of
your clients refusing to permit this inspection?


DECEMBER 5, 2018 REQUESTS FOR PRODUCTION TO BALDWIN
        Objections to instructions. The reference to “otherwise excludable from discovery”
refers to documents that are not produced on the basis of objections that are akin or analogous to
privilege. As with claims of privilege, you are required to identify documents that you contend
are so excluded so that the court and the discovering party can evaluate your claim.
       Privilege / work product objection: In response to multiple RFPs you object on
attorney work product and privilege grounds. If you are withholding documents on the basis of
these objections you are required to produce a privilege log. Please do so.
        Rule 34(b)(2)(C). Your responses to every RFP fail to comply with Rule 34(b)(2)(C), in
that they do not state whether any responsive materials are being withheld on the basis of that
objection. I note that with respect to several requests below, but the failure applies to every one
of your responses. Pursuant to Rule 34(b)(2)(C), please state whether any responsive materials
are being withheld on the basis of these objections, and as to each request, specify which part of
which request they are being withheld from, and based on what objection. You must amend your
responses to comply with those obligations.
        RFP 1. This RFP asked Baldwin to produce documents concerning Tiffany Rusher that
were generated pursuant to the assessment plan set out in the 9/20/13 memorandum. You raise a
variety of objections and point only to Tiffany’s medical file. That is inadequate. The
assessment plan led to the generation of written assessments specified in the plan. To the extent
that assessment generated documents that concerned Tiffany (e.g., if documents were generated
identifying Tiffany as a prisoner who required “Inpatient” care, see Assessment Plan ¶ 1(b)(iv),
Andrews v. Rauner, Plaintiff’s Production 9, such a document would be responsive. You must
produce responsive documents.
       RFP 2. This RFP asked Baldwin to produce inpatient lists specified in the assessment
plan, whether or not those records reference Tiffany Rusher. You refuse and point only to
Tiffany’s medical file. That is inappropriate. Your refusal to produce responsive information
seems to stem from Defendants’ refusal to acknowledge that this is a case about their policies
and practices that impacted a number of inmates, including Tiffany. We are entitled to prove up


                                                12
      1:18-cv-01101-SEM-TSH # 50-2             Page 33 of 52



those policies and the information we seek here is reasonably calculated to do that. Your claims
that producing this information is unduly burdensome are entirely unfounded. You must produce
responsive information.
        RFP 3-6. These requests ask Baldwin to produce inpatient LOC lists identified in several
IDOC memos to Dr. Patterson and Harold Hirschman. You refuse (again pointing only to
Tiffany’s medical file), again based again on Defendants’ refusal to acknowledge Plaintiff’s
allegation that Defendants’ policies and practices regarding IDOC prisoners with mental illness
impacted Tiffany. In that light all your objections are invalid, and you have made no effort to
substantiate your objection that responding to this RFP will impose any sort of meaningful
burden. You must produce responsive information.
        RFP 7. This RFP asked for communications by Gov. Rauner or his agents regarding
inpatient LOC. You refused to produce any responsive documents. Your primary objection is
that this case involves only the treatment of Tiffany Rusher, but as I’ve explained repeatedly that
is incorrect—and indeed flatly ignores the policy allegations we make in the complaint. You
object that Baldwin doesn’t have custody of such communications, but Baldwin is responding in
his official capacity and as such he stands in for the State of Illinois, which inarguably has
custody. And in any event in the referenced pleading Baldwin’s own counsel referred to specific
communications, and thus must have those at a minimum.


                                                             Best regards,

                                                             /s/ Stephen H. Weil

                                                             Stephen H. Weil




                                                13
1:18-cv-01101-SEM-TSH # 50-2   Page 34 of 52




                   Exhibit 11
               1:18-cv-01101-SEM-TSH # 50-2                  Page 35 of 52


                                                                                   Stephen Weil <steve@weilchardon.com>



Andrews v. Rauner -- discovery enforcement
1 message

Stephen Weil <steve@weilchardon.com>                                                      Thu, Mar 14, 2019 at 12:36 PM
To: "Tyrrell, Jeremy" <jtyrrell@atg.state.il.us>
Cc: Alexis Chardon <ali@weilchardon.com>, Alan Mills <alan@uplcchicago.org>, Liz Mazur <liz@uplcchicago.org>, Nicole
Schult <nicole@uplcchicago.org>

 Jeremy,

 We agreed to talk tomorrow about your clients' discovery responses but I don't believe we set a time. Does 1:00 pm
 work?

 Below I address your clients’ March 11, 2019 responses to Plaintiff’s interrogatories.

 As an initial matter, your clients’ March 11 answers repeatedly refer their February 25, 2019 objections. I addressed
 those objections in my March 5 letter. Your clients’ March 11 responses do not acknowledge the clarifications and other
 matters I raised in the March 5 letter. Therefore I assume you are standing on all the objections you made on February
 25. If that is incorrect please specify which objections you are withdrawing or modifying, and when they will be modified.

 Interrogatory 2. This interrogatory asked your clients to identify persons with knowledge of facts relating to the claims or
 defenses in the complaint. Your clients all respond in the same manner as Jeff Sim, referring to large swathes of
 documents. They further refer to documents that have not yet been produced. That is an inappropriate response under
 Rule 33(d).

 It is doubly impermissible because unlike Sims, these parties are policymakers and governmental entities. The Complaint
 in this case refers to numerous policy decisions made in the case that impacted numerous inmates, including Tiffany
 Rusher. Those persons with knowledge of those policy-level decisions are not going to be found in Ms. Rusher’s medical
 file. Setting aside your improper Rule 33(d) responses, therefore, your clients’ referral to Ms. Rusher’s medical file do not
 constitute a good faith attempt to respond to this interrogatory.

 Interrogatory 3. This interrogatory asks about the subject matters known to the persons responsive to Interrogatory 2.
 Your clients’ responses are identical to their responses to Interrogatory 2 and are inappropriate for the same reasons.

 Interrogatory 4-6. Your clients’ responses to these interrogatories are the same as Sim’s February 25 responses, and
 are improper for the same reason. That is particularly so for the official-capacity clients, who have unfettered access to all
 the information at issue.

 Interrogatory 7. Your clients’ responses to this interrogatory are inappropriate for the same reasons that Sim’s February
 25 response was inappropriate.

 Interrogatory 8. This asks whether any employee or agent of the Defendants acted inconsistent with policy respecting
 the allegations in the complaint. Your clients respond regarding the care of Tiffany Rusher only. But the Complaint
 alleges large-scale management-level practices that impacted Ms. Rusher. See, e.g., paragraph 25 of the complaint.
 Your clients responses are therefore incomplete.

 Interrogatory 9. Please explain the extent to which your clients are refusing to identify responsive facts based on their
 February 25 objections.

 Interrogatory 11-13. As to the official capacity defendants, if you clients are going argue at trial that they did anything
 other than the acts listed in their responses to these interrogatories, they must identify such acts now. Otherwise, as the
 Rules provide, we will consider these to be their binding answers.

 Interrogatories 15-18. Your clients all refused to respond to these interrogatories, based on the objections you made on
 February 25. I addressed those objections in my March 5 letter to you. Since your clients have still refused to respond
 notwithstanding my March 5 letter, I assume that we are at issue.

 Interrogatory 19. We don’t have a problem waiting as to defendants Rauner and Baldwin in his individual capacity.
 Please clear up the issue raised in my March 5 letter: does the State plan to indemnify Rauner and Baldwin for punitive
 damages?
                1:18-cv-01101-SEM-TSH # 50-2   Page 36 of 52
Best regards,

Stephen H. Weil
Weil & Chardon LLC
333 S. Wabash Ave., Suite 2700
Chicago, IL 60604
(o) 312-585-7404
(f) 773-409-2745
(c) 267-240-5585
steve@weilchardon.com
www.weilchardon.com
1:18-cv-01101-SEM-TSH # 50-2   Page 37 of 52




                   Exhibit 12
               1:18-cv-01101-SEM-TSH # 50-2              Page 38 of 52


                                                                              Stephen Weil <steve@weilchardon.com>



RE: Andrews v. Rauner - Discovery enforcement
1 message

Tyrrell, Jeremy <JTyrrell@atg.state.il.us>                                                  Fri, Mar 15, 2019 at 1:46 PM
To: Stephen Weil <steve@weilchardon.com>
Cc: Alexis Chardon <ali@weilchardon.com>, Alan Mills <alan@uplcchicago.org>, Liz Mazur <liz@uplcchicago.org>, Nicole
Schult <nicole@uplcchicago.org>


 Thanks Steve.



 I will begin working on a wri en response to your March 5 le er and March 14 email, and I hope to provide this early
 next week.



 Have a good weekend,




 Jeremy Tyrrell

 Assistant A orney General

 500 S. Second St.,

 Springﬁeld, IL 62701

 Tel: (217) 785-4555

 Fax: (217) 782-8767

 jtyrrell@atg.state.il.us




 From: Stephen Weil [mailto:steve@weilchardon.com]
 Sent: Friday, March 15, 2019 1:40 PM
 To: Tyrrell, Jeremy <JTyrrell@atg.state.il.us>
 Cc: Alexis Chardon <ali@weilchardon.com>; Alan Mills <alan@uplcchicago.org>; Liz Mazur
 <liz@uplcchicago.org>; Nicole Schult <nicole@uplcchicago.org>
 Subject: Andrews v. Rauner - Discovery enforcement


 Jeremy,



 Thanks for speaking this afternoon.
             1:18-cv-01101-SEM-TSH # 50-2                 Page 39 of 52

As I noted on the call, regarding your Rule 26(a)(1) disclosures, at trial we would move to exclude any witness your
clients call who is only identified in your 26(a)(1) disclosures through your designation, "Individuals identified in all
documents during discovery." The designation is No. 11 on your 11/16/18 initial disclosures, which I'm attaching here for
your reference. Identifying witnesses in this manner is antithetical to the purpose of the Rule 26(a)(1) disclosure
requirement.



Stephen H. Weil

Weil & Chardon LLC

333 S. Wabash Ave., Suite 2700

Chicago, IL 60604

(o) 312-585-7404

(f) 773-409-2745

(c) 267-240-5585

steve@weilchardon.com

www.weilchardon.com
1:18-cv-01101-SEM-TSH # 50-2   Page 40 of 52




                   Exhibit 13
                 1:18-cv-01101-SEM-TSH # 50-2              Page 41 of 52


                                                                                 Stephen Weil <steve@weilchardon.com>



Re: Andrews v. Rauner - Discovery enforcement
1 message

Stephen Weil <steve@weilchardon.com>                                                      Sat, Mar 23, 2019 at 10:24 AM
To: "Tyrrell, Jeremy" <JTyrrell@atg.state.il.us>
Cc: Alexis Chardon <ali@weilchardon.com>, Alan Mills <alan@uplcchicago.org>, Liz Mazur <liz@uplcchicago.org>, Nicole
Schult <nicole@uplcchicago.org>

 Jeremy,

 I still have not received a response to my enforcement letter. At this point we are months overdue for multiple discovery
 items that your clients have failed to provide. If you don't provide a response by COB Tuesday I am going to consider our
 telephone call to have fulfilled our meet-and-confer obligations, and move to enforce our discovery with the Court.

 Best regards,

 Steve

 Stephen H. Weil
 Weil & Chardon LLC
 333 S. Wabash Ave., Suite 2700
 Chicago, IL 60604
 (o) 312-585-7404
 (f) 773-409-2745
 (c) 267-240-5585
 steve@weilchardon.com
 www.weilchardon.com


 On Fri, Mar 15, 2019 at 1:46 PM Tyrrell, Jeremy <JTyrrell@atg.state.il.us> wrote:

    Thanks Steve.



    I will begin working on a wri en response to your March 5 le er and March 14 email, and I hope to provide this
    early next week.



    Have a good weekend,




    Jeremy Tyrrell

    Assistant A orney General

    500 S. Second St.,

    Springﬁeld, IL 62701

    Tel: (217) 785-4555

    Fax: (217) 782-8767
           1:18-cv-01101-SEM-TSH # 50-2                  Page 42 of 52
jtyrrell@atg.state.il.us




From: Stephen Weil [mailto:steve@weilchardon.com]
Sent: Friday, March 15, 2019 1:40 PM
To: Tyrrell, Jeremy <JTyrrell@atg.state.il.us>
Cc: Alexis Chardon <ali@weilchardon.com>; Alan Mills <alan@uplcchicago.org>; Liz Mazur
<liz@uplcchicago.org>; Nicole Schult <nicole@uplcchicago.org>
Subject: Andrews v. Rauner - Discovery enforcement


Jeremy,



Thanks for speaking this afternoon.



As I noted on the call, regarding your Rule 26(a)(1) disclosures, at trial we would move to exclude any witness your
clients call who is only identified in your 26(a)(1) disclosures through your designation, "Individuals identified in all
documents during discovery." The designation is No. 11 on your 11/16/18 initial disclosures, which I'm attaching here
for your reference. Identifying witnesses in this manner is antithetical to the purpose of the Rule 26(a)(1) disclosure
requirement.



Stephen H. Weil

Weil & Chardon LLC

333 S. Wabash Ave., Suite 2700

Chicago, IL 60604

(o) 312-585-7404

(f) 773-409-2745

(c) 267-240-5585

steve@weilchardon.com

www.weilchardon.com
                1:18-cv-01101-SEM-TSH # 50-2               Page 43 of 52


                                                                           Stephen Weil <steve@weilchardon.com>



Andrews -- Discovery enforcement
1 message

Stephen Weil <steve@weilchardon.com>                                                  Thu, Mar 28, 2019 at 4:58 PM
To: "Tyrrell, Jeremy" <jtyrrell@atg.state.il.us>

  Jeremy,

  Are you responding to my discovery enforcement letter?

  Stephen H. Weil
  Weil & Chardon LLC
  333 S. Wabash Ave., Suite 2700
  Chicago, IL 60604
  (o) 312-585-7404
  (f) 773-409-2745
  (c) 267-240-5585
  steve@weilchardon.com
  www.weilchardon.com
               1:18-cv-01101-SEM-TSH # 50-2                 Page 44 of 52


                                                                                 Stephen Weil <steve@weilchardon.com>



Re: Andrews v. Rauner - Discovery enforcement
1 message

Stephen Weil <steve@weilchardon.com>                                                       Wed, Apr 24, 2019 at 1:50 PM
To: "Tyrrell, Jeremy" <JTyrrell@atg.state.il.us>
Cc: Alexis Chardon <ali@weilchardon.com>, Alan Mills <alan@uplcchicago.org>, Liz Mazur <liz@uplcchicago.org>, Nicole
Schult <nicole@uplcchicago.org>

 Jeremy,

 I have never received the response you describe in your March 15 email. I therefore you assume that you are standing
 on your responses, and that we are at issue. If that is incorrect please contact me by COB today.

 Thanks,

 Steve

 Stephen H. Weil
 Weil & Chardon LLC
 333 S. Wabash Ave., Suite 2700
 Chicago, IL 60604
 (o) 312-585-7404
 (f) 773-409-2745
 (c) 267-240-5585
 steve@weilchardon.com
 www.weilchardon.com


 On Sat, Mar 23, 2019 at 10:24 AM Stephen Weil <steve@weilchardon.com> wrote:
  Jeremy,

    I still have not received a response to my enforcement letter. At this point we are months overdue for multiple
    discovery items that your clients have failed to provide. If you don't provide a response by COB Tuesday I am going to
    consider our telephone call to have fulfilled our meet-and-confer obligations, and move to enforce our discovery with
    the Court.

    Best regards,

    Steve

    Stephen H. Weil
    Weil & Chardon LLC
    333 S. Wabash Ave., Suite 2700
    Chicago, IL 60604
    (o) 312-585-7404
    (f) 773-409-2745
    (c) 267-240-5585
    steve@weilchardon.com
    www.weilchardon.com


    On Fri, Mar 15, 2019 at 1:46 PM Tyrrell, Jeremy <JTyrrell@atg.state.il.us> wrote:

      Thanks Steve.
          1:18-cv-01101-SEM-TSH # 50-2                 Page 45 of 52
I will begin working on a wri en response to your March 5 le er and March 14 email, and I hope to provide this
early next week.



Have a good weekend,




Jeremy Tyrrell

Assistant A orney General

500 S. Second St.,

Springﬁeld, IL 62701

Tel: (217) 785-4555

Fax: (217) 782-8767

jtyrrell@atg.state.il.us




From: Stephen Weil [mailto:steve@weilchardon.com]
Sent: Friday, March 15, 2019 1:40 PM
To: Tyrrell, Jeremy <JTyrrell@atg.state.il.us>
Cc: Alexis Chardon <ali@weilchardon.com>; Alan Mills <alan@uplcchicago.org>; Liz Mazur
<liz@uplcchicago.org>; Nicole Schult <nicole@uplcchicago.org>
Subject: Andrews v. Rauner - Discovery enforcement


Jeremy,



Thanks for speaking this afternoon.



As I noted on the call, regarding your Rule 26(a)(1) disclosures, at trial we would move to exclude any witness your
clients call who is only identified in your 26(a)(1) disclosures through your designation, "Individuals identified in all
documents during discovery." The designation is No. 11 on your 11/16/18 initial disclosures, which I'm attaching here
for your reference. Identifying witnesses in this manner is antithetical to the purpose of the Rule 26(a)(1) disclosure
requirement.



Stephen H. Weil

Weil & Chardon LLC

333 S. Wabash Ave., Suite 2700

Chicago, IL 60604

(o) 312-585-7404
        1:18-cv-01101-SEM-TSH # 50-2   Page 46 of 52
(f) 773-409-2745

(c) 267-240-5585

steve@weilchardon.com

www.weilchardon.com
1:18-cv-01101-SEM-TSH # 50-2   Page 47 of 52




                   Exhibit 14
       1:18-cv-01101-SEM-TSH # 50-2           Page 48 of 52
,.
                'I
                                                                                   Pat Quinn
                      Illinois                                                      Governor

                      Department of                                             S. A. Godinez
.                     Corrections                                                    Director

James R. Thompson Center
100 W. Randolph Street, Suite 4-200                                    Telephone: (312} 814-3017
Chicago, IL 60601                                                            TDD: (800} 526-0844


MEMORANDUM
DATE:       September 20, 2013

TO:         Dr. Raymond Patterson
            Harold Hirschman

FROM:       William Barnes


SUBJECT: IDOC Facility and Staffing Assessment Plan


The following is an outline of the assessment which the Illinois Department of Corrections
(IDOC) proposes to undertake, as required by the May 8, 2013 Agreed Order in Rasho v. Walker.
The purpose of the assessment is twofold: First, to determine current mental health staffing
levels at each facility and identify future staffing levels that will satisfy the IDOC's
constitutional responsibility for providing mental health care to Seriously Mentally Ill (SMI)
offenders. Second, to determine current mental health bed and treatment space at each IDOC
facility in an effort to determine future bed and treatment space allocations that will satisfy the
IDOC' s constitutional duty to provide mental health care to SMI offenders. Following approval
by the monitor, IDOC will undertake the steps outlined below over a six-month period, and
present the monitor with a general staffing and facility proposal related to SMI offenders.
Following Monitor approval of the IDOC' s solution, the proposal will be formalized in a
Consent Decree. The steps identified by IDOC as necessary to determining constitutionally
adequate mental health staffing, bed and treatment space as it relates to the SMI offender are as
follow:

      1. Identify the Seriously Mentally Ill (SMI) Population within Illinois Department of
         Corrections' (IDOC' s) General Population.
            a. Determine the number of SMI Offenders using the May 8, 2013 Agree Order's
                 definition of SMI.
            b. Identify the number, gender and location of SMI Offenders requiring the
                 following levels of care.
                      1. Outpatient   defined as the least intensive level of treatment and
                         representing the majority of care delivered by IDOC Mental Health
                         Services. Psychiatric medication management, individual psychotherapy,




                                          Andrews v. Rauner, Plaintiff's Production 8
 1:18-cv-01101-SEM-TSH # 50-2            Page 49 of 52



                   case management sessions and group therapy sessions are some of the
                   more common intervention options that may be delivered at this level of
                   care.
               ii. Crisis Care - defined as the level of care appropriate for Offenders who
                   present a danger to self or others and require temporary clinical
                   intervention for stabilization and/or diagnostic purposes. Crisis Care
                   provides short-term, 24-hour supervised, structured living arrangements in
                   a crisis designated area. This level of care is used for short-term crisis
                   stabilization, usually less than 10 days or as considered clinically
                   necessary by the Offender's treatment team.
              111. Residential - defined as the level of care appropriate for Offenders who,

                   based on clear clinical evidence, have a serious mental illness associated
                   with significant functional impairments rendering the Offender unable to
                   successfully reside in a non-specialized general population housing unit.
                   Residential level of care includes placement in a Residential Treatment
                   Unit (RTU) setting that houses Offenders requiring a similar level of care
                   and provides enhanced mental health treatment. Such enhanced mental
                   health treatment includes a minimal amount per week of out-of-cell time
                   either as defined in the IDOC Administrative Directive governing levels of
                   care or as considered clinically necessary by the Offender's treatment
                   team. The out-of-cell time consists of both structured therapeutic
                   activities, generally in a group setting, and unstructured recreational time
                   equal to or greater than what is offered to non-RTU Offenders with the
                   same custody classification.
              1v. Inpatient - defined as the level of care which provides the most intensive
                   level of treatment, involving an individual plan of active psychiatric
                   treatment that includes 24-hour access to a full range of psychiatric and
                   mental health staffing.

2. Determine Existing IDOC Capacity to Provide SMI Offenders with Appropriate Levels
   of Care.
       a. Assess current staffing levels at IDOC facilities housing SMI Offenders.
              i. Clinical/Support/Programming Staff
                     1. Identify current mental health staffing levels at IDOC facilities
                         housing SMI Offenders.
             11. Security Staffing
                     1. Identify current security staffing levels at IDOC facilities housing
                         SMI Offenders.
       b. Survey programming space at IDOC facilities housing SMI Offenders.

3. Pending final Approval by Governor's Office of Management and Budget (GOMB) and
   Governor's Office, accept as preliminarily valid the staffing proposal articulated in
   March 6, 2012 Final Report authored by Fred Cohen (Cohen Report) as well as the

                                     Andrews v. Rauner, Plaintiff's Production 9
 1:18-cv-01101-SEM-TSH # 50-2             Page 50 of 52



    staffing proposal's assumptions that the IDOC's (1) male SMI population accounts for
    15% of its male IDOC mental health caseload; and (2) female IDOC SMI population
    accounts for 30% of the female IDOC mental health caseload.
        a. Determine fiscal impact of additional staffing numbers required by Cohen Report.
        b. Initiate good faith efforts to secure necessary funding to achieve such staffing
            levels in a phased approach to be set forth in any future Consent Decree.
                1. Propose additional staffing numbers required by Cohen Report to IDOC

                    Executive Staff, Governor's Office of Management and Budget (GOMB)
                    and Governor's Office for approval.
        c. Continue its good faith effort to fill unstaffed mental health positions, as required
            by the May 8, 2013 Agreed Order.

4. Identify and Propose Solutions for Providing Adequate Care and Treatment to IDOC SMI
   Offenders.
      a. Outpatient Care
                1. Consider total number of IDOC SMI Offenders requiring outpatient care.

               11. Consider current geographic location of SMI Offender population

                   requiring outpatient care.
              111. Consider need for and/or feasibility of grouping outpatient SMI Offenders

                   in regional IDOC facilities.
                       1. If deemed feasible and necessary, consider specific locations for
                           facilities housing outpatient offenders.
                               a. Geographic concerns:
                                         i. Must serve the entire State.
                                        ii. Must have proximity to larger urban center(s) to
                                            facilitate mental health staffing.
                               b. Physical plant concerns:
                                         1. Must have suitable housing for SMI population.

                                       ii. Must have adequate space for required
                                            programming.
                       2. If deemed feasible and necessary, consider physical upgrades
                           required at facilities housing outpatient offenders and calculate
                           fiscal impact of same.
                               a. Adequate programming space as defined by:
                                         1. Confidentiality concerns.
                                       11. Sufficient space to accommodate individual

                                            psychotherapy, case management sessions, group
                                            therapy sessions or other programming required by
                                            individual offender treatment plans.
                               b. Offices for administrative and clinical staff.
                       3. If deemed feasible and necessary, determine increased mental
                           health staffing needs (if any) for regional outpatient centers using


                                    Andrews v. Rauner, Plaintiff's Production 10
1:18-cv-01101-SEM-TSH # 50-2            Page 51 of 52



                        staffing proposals (and related assumptions) articulated in Cohen
                        Report and calculate the fiscal impact of same.
                    4. If deemed feasible and necessary, determine increased security
                        staffing specific to each facility housing outpatient offenders, and
                        calculate the fiscal impact of same.
                    5. If deemed feasible and necessary, propose geographic grouping of
                        Outpatient Offenders to IDOC Executive Staff, Governor's Office
                        of Management and Budget (GOMB) and Governor's Office for
                        approval.
           1v. If geographic grouping of SMI Offenders requiring outpatient care is not
               determined to be feasible and/or necessary, the IDOC will:
                    1. Determine adequacy of confidential counseling and programming
                        space available to outpatient offenders at their parent facilities and,
                        where necessary, identify existing space to be repurposed for
                        confidential counseling and programming space and calculate
                        fiscal impact of same.
                    2. Determine increased mental health staffing needs at outpatient
                        offender parent facilities using staffing proposals (and related
                        assumptions) articulated in Cohen Report and calculate fiscal
                        impact of same.
                    3. Determine increased security staffing needs at outpatient offender
                        parent facilities, and calculate fiscal impact of same.
                    4. Propose costs associated with treating outpatient offenders at their
                        parent facilities to IDOC Executive Staff, Governor's Office of
                        Management and Budget (GOMB) and Governor's Office for
                        approval.
    b. Crisis-Level Care
            1. Survey existing crisis cells in all IDOC facilities

                    1. Consider crisis cell location within each facility (segregation vs.
                        non-segregation).
                    2. Consider suicide resistance presented by existing crisis cells.
           ii. Establish minimum standards for suicide resistance of crisis cells (existing
               and new).
          iii. Initiate efforts to relocate crisis cells located in segregation to non-
               segregation areas in the facility.
          1v. Initiate efforts to retrofit existing and relocated crisis cells to meet
               minimum suicide resistance requirements established by IDOC.
    c. Residential Level of Care
            1. Consider total number of IDOC SMI Offenders requiring residential level

               of care.
           11. Consider current geographic location of SMI Offender population
               requiring residential levels of care.


                                  Andrews v. Rauner, Plaintiff's Production 11
1:18-cv-01101-SEM-TSH # 50-2          Page 52 of 52



           111. Consider feasibility of grouping SMI Offenders requiring residential levels
                of care in residential treatment units (RTUs) where all or a portion of the
                offender population will receive residential levels of care. If deemed
                feasible, the IDOC will consider the following:
                    1. Specific locations for regionally-located RTUs will be vetted based
                         on the following geographic concerns:
                             a. The RTU program must serve the entire Department.
                             b. Each RTU should be in proximity to larger urban center(s)
                                 to facilitate mental health staffing.
                    2. Specific locations for regionally-located RTUs will be vetted based
                        on the following physical plant concerns:
                             a. Each location must have suitable housing for SMI
                                 population.
                             b. Each location must have sufficient space for increased
                                 programming required by residential level of care.
                    3. Determine physical upgrades required at RTUs to house SMI
                        Offender population and calculate fiscal impact of same.
                             a. Programming space.
                             b. Offices for administrative and clinical staff.
                    4. Determine increased mental health staffing needs (if any) for
                        RTU s using staffing proposals (and related assumptions)
                        articulated in Cohen Report and calculate fiscal impact of same.
                    5. Determine increased security staffing needs (if any) for RTUs and
                        calculate fiscal impact of same.
                    6. Propose creation of RTUs to IDOC Executive Staff, Governor's
                        Office of Management and Budget (GOMB) and Governor's
                        Office for approval.
          1v. If creation of RTUs is not determined to be necessary and/or feasible,
               consider alternative solutions to provide residential levels of care in IDOC
               facilities.
    d. Inpatient Care
            1. Determine total SMI population requiring Inpatient care.
           11. Determine location of SMI population within IDOC requiring Inpatient
               Care.
          111. Explore options for outsourcing Inpatient-level care to entity or agency

               other than IDOC.
                    1. Identify potential locations and providers.
                   2. Determine fiscal impact of potential options for outsourced
                        Inpatient-level care.
                   3. Propose options for outsourced Inpatient-level care to IDOC
                        Executive Staff, Governor's Office of Management and Budget
                        (GOMB) and Governor's Office for approval.


                                Andrews v. Rauner, Plaintiff's Production 12
